Exhibit 10.5

 
INTEGRYS ENERGY GROUP, INC.
NONQUALIFIED STOCK OPTION AGREEMENT


[Name]


You have been granted a nonqualified stock option with respect to shares of
common stock of Integrys Energy Group, Inc. (the “Company”) under the Integrys
Energy Group, Inc. 2010 Omnibus Incentive Compensation Plan (the “Plan”)  This
Agreement sets forth the terms, rights and obligations of you and the Company
with respect to the grant of this option.  This option shall not become
effective until you sign and return the “Acknowledgement Form” from this
Agreement to Human Resources.
 
The option is granted under, and is subject to, the terms of the Plan, which are
specifically incorporated by reference in this Agreement.  Any capitalized terms
used in this Agreement which are not defined shall have the meaning set forth in
the Plan.
 
1. Grant of Option.  Subject to the terms of this Agreement, the Company grants
to you the right and option (the “Option”) to purchase ______ shares (the
“Option”) of the common stock of the Company, par value $1.00 (the “Optioned
Shares”) from the Company, at an option price per share equal to $_______, the
closing sales price of a share of Common Stock of the Company as reported on the
New York Stock Exchange Composite Transaction reporting system on February
_____, 2011 (the “Grant Date”).
 
In the event of certain corporate transactions described in Section 12 of the
Plan, the number of Optioned Shares and the per share option price will be
adjusted by the Compensation Committee of the Board of Directors of the Company
(the “Committee”).  The Committee’s determination as to any adjustment shall be
final.
 
2. Vesting of Option.  The Optioned Shares will vest and become exercisable in
accordance with the following schedule:
 
Percentage of Optioned Shares Vested                               Date of
Vesting


25%                                                                          
  1st anniversary of Grant Date
An additional 25%                                                      2nd
anniversary of Grant Date
An additional 25%                                                      3rd
anniversary of Grant Date
The final 25%                                                              4th
anniversary of Grant Date


provided, however, that, in the event of your  termination of employment from
the Company and its Affiliates for any reason, any Optioned Shares not vested as
of the date of such termination will be cancelled, except as otherwise provided
in this Section 2.
 
Optioned Shares that become vested will be rounded to the next higher whole
number of shares.


[Standard Paragraph #1 -- For use with the regular grants made in February or
March of each year.]  If your employment or service terminates as a result of
death or disability (as determined by the Committee based upon the definition
set forth in the Company’s
 
 
 

--------------------------------------------------------------------------------

 
 
long-term disability plan), (1) if your termination occurs on or after December
31 of the calendar year in which occurs the Grant Date, the Optioned Shares will
become fully vested on your date of termination, or (2) if your termination
occurs prior to December 31 of the calendar year in which occurs the Grant Date,
you will become partially vested on the date of termination, and the remaining
Optioned Shares will be cancelled.  Your partially vested interest will be equal
to the product obtained by multiplying the total number of Optioned Shares by a
fraction, the numerator of which is the number of full months of service that
the you completed during the calendar year in which occurs the Grant Date and
the denominator of which is twelve (12).    If the foregoing calculation results
in vesting of a fractional Optioned Share, the number of Optioned Shares that
become vested will be rounded to the next higher whole number of shares.
 
[Alternate Paragraph #1 -- For use in mid-year special grants where proration
based on the calendar year might result in substantial vesting shortly following
the Grant Date.  Under the alternate paragraph, proration is based on the number
of months of employment completed during the one year period from the first day
of the month in which occurs the Grant Date]  If your employment or service
terminates as a result of death or disability (as determined by the Committee
based upon the definition set forth in the Company’s long-term disability plan),
(1) if your termination occurs on or after the first day of the twelfth (12th)
month following the month  in which occurs the Grant Date, the Optioned Shares
will become fully vested on your date of termination, or (2) if your termination
occurs prior to the first day of the twelfth (12th) month following the month in
which occurs the Grant Date, you will become partially vested on the date of
termination, and the remaining Optioned Shares will be cancelled.  Your
partially vested interest will be equal to the product obtained by multiplying
the total number of Optioned Shares by a fraction, the numerator of which is the
number of full months of service that you completed during the twelve (12) month
period that begins on the first day of the month in which occurs the Grant Date
and the denominator of which is twelve (12).  If the foregoing calculation
results in vesting of a fractional Optioned Share, the number of Optioned Shares
that become vested will be rounded to the next higher whole number of shares.
 
[Standard Paragraph #2 -- For use with the regular grants made in February or
March of each year.]  If your employment or service terminates as a result of
retirement on or after age fifty-five (55) with ten (10) or more years of
service, or retirement on or after age sixty-two (62) (“Retirement”), (1) if
your Retirement occurs on or after December 31 of the calendar year in which
occurs the Grant Date, the Optioned Shares will continue to vest, subject to the
terms of the Plan, on the same schedule as would have applied had you continued
employment, and (2) if your Retirement occurs prior to December 31 of the
calendar year in which occurs the Grant Date, a portion of the Optioned Shares
will be immediately forfeited, and the remainder of the Optioned Shares will
continue to vest, subject to the terms of the Plan, on the same schedule as
would have applied had you continued employment.  The portion of the Optioned
Shares that are immediately forfeited will be equal to the product obtained by
multiplying the total number of Optioned Shares by a fraction, the numerator of
which is twelve (12) minus the number of full months of service that you
completed during the calendar year in which occurs the Grant Date and the
denominator of which is twelve (12).  If the foregoing calculation results in
vesting of a fractional Optioned Share, the number of Optioned Shares that
become vested will be rounded to the next higher whole number of shares.  The
number of
 
 
-2-

--------------------------------------------------------------------------------

 
 
Optioned Shares available for exercise on or after each vesting date will be
reduced by a pro rata portion of the total number of forfeited Optioned Shares.
 
[Alternate Paragraph #2 -- For use in mid-year special grants where proration
based on the calendar year might result in substantial vesting shortly following
the Grant Date.  Under the alternate paragraph, proration is based on the number
of months of employment completed during the one year period from the first day
of the month in which occurs the Grant Date]  If your employment or service
terminates as a result of retirement on or after age fifty-five (55) with ten
(10) or more years of service, or retirement on or after age sixty-two (62)
(“Retirement”), (1) if your Retirement occurs on or after the first day of the
twelfth (12th) month following the month in which occurs the Grant Date, the
Optioned Shares will continue to vest, subject to the terms of the Plan, on the
same schedule as would have applied had you continued employment, and (2) if
your Retirement  occurs prior to the first day of the twelfth (12th) month
following the month in which occurs the Grant Date, a portion of the Optioned
Shares will be immediately forfeited, and the remainder of the Optioned Shares
will continue to vest, subject to the terms of the Plan, on the same schedule as
would have applied had you continued employment.  The portion of the Optioned
Shares that are immediately forfeited will be equal to the product obtained by
multiplying the total number of Optioned Shares by a fraction, the numerator of
which is twelve (12) minus the number of full months of service that you
completed during the twelve (12) month period that begins on the first day of
the month in which occurs the Grant Date and the denominator of which is twelve
(12).  If the foregoing calculation results in vesting of a fractional Optioned
Share, the number of Optioned Shares that become vested will be rounded to the
next higher whole number of shares.  The number of Optioned Shares available for
exercise on or after each vesting date will be reduced by a pro rata portion of
the total number of forfeited Optioned Shares.
 
Notwithstanding the vesting schedule described above, the Committee may extend
the date(s) of vesting to a later date to take into account any period of the
Optionee’s leave of absence, unless prohibited by law.
 
3. Exercise of Option.  The Option, to the extent vested in accordance with
Paragraph 2, may be exercised during the period beginning on the vesting date
and ending on the earlier of:
 
a.  
the first anniversary of the date the Optionee’s employment with the Company and
its Affiliates terminates for any reason other than Retirement, death or
disability (as determined by the Committee based on the definition set forth  in
the Company’s long-term disability plan); or

 
b.  
in any other case, February ____, 2021.

 
During your life, the Option may be exercised only by you (or if you are
incapacitated, by your legal representative).  If you die before exercising all
of the vested Option, the executor of the your estate (or by such person as the
executor of the estate certifies as inheriting the Option as a result of the
operation of your last will and testament or as a result of the laws of
interstate succession) may exercise all or any portion of the vested Option that
has not been exercised, during the exercise periods described above.
 
 
-3-

--------------------------------------------------------------------------------

 
 
4. Change in Control.  In general, the Option, to the extent then outstanding
and unexercised, will become fully vested (if not previously vested) but shall
otherwise be subject to the terms of the Plan, if (a) a  Change in Control (as
defined in the Plan) has occurred, and (b) your employment with the Company and
its Affiliates has been involuntarily terminated for any reason other than Cause
(or, if you have in effect with the Company or an Affiliate an employment,
retention, change in control, severance or similar agreement that provides for
“good reason” termination and, in accordance with such agreement, you terminate
employment or service for “good reason”) within two (2) years following the date
of the Change in Control.  The vesting of Optioned Shares following a Change in
Control shall be governed by the terms of Section 13(b) of the Plan.
 
5. Manner of Exercise and Payment.  In order to exercise this Option, you (or
such other person entitled to exercise the Option as provided in Paragraph 3)
must provide a written notice to the Company stating that you (or such other
eligible person) would like to exercise all or a portion of the Option and
specifying the number of vested Optioned Shares which are being purchased.  The
exercise notice must be delivered (in person or by mail or by facsimile) to the
Secretary of the Company.
 
The written notice must be, in the case of clauses (a), (b) and (c) below,
accompanied by payment equal to the number of Optioned Shares being purchased
multiplied by the option exercise price or, in the case of clause (d) below,
accompanied by the documents specified in such clause (d), which will result in
payment to the Company on the settlement date (i.e., T+3) equal to the number of
Optioned Shares being purchased multiplied by the option exercise
price.  Subject to such rules and restrictions as the Committee may prescribe,
payment may be made:  (a) in cash or by certified check payable to the Company;
(b) by delivering previously acquired shares of Common Stock, duly endorsed in
blank or accompanied by stock powers duly endorsed in blank, with a fair market
value at the time of exercise, as determined by the Committee, equal to the
required payment amount; (c) by any combination of (a) and (b); or (d) by
delivering to the Company or its designated agent an executed irrevocable option
exercise form together with irrevocable instructions to a broker-dealer to sell
or margin a sufficient portion of the Optioned Shares to be exercised and to
deliver the sale or margin proceeds directly to the Company to pay the option
exercise price.
 
Option exercise notices postmarked (if mailed) or received by the Secretary of
the Company (if by facsimile or hand-delivery) prior to 11:59 p.m. (central
time) of the date specified in Paragraph 3 shall be given effect.  Any notice
postmarked or received after such time shall be null and void.
 
6. Tax Withholding.  Upon exercise of all or any part of the Option, the Company
has the right and the authority to deduct or withhold from any compensation
payable to you an amount sufficient to satisfy its withholding obligations under
applicable tax laws or regulations.  Alternatively, the Company may require that
you deliver to the Company at the time the Company is obligated to withhold
taxes such amount as the Company requires to meet its withholding obligation
under applicable tax laws or regulations.  The Company may also satisfy its
withholding obligation,, in any other manner determined by the Committee,
including in the case of a “cashless” exercise, by withholding a number of the
Optioned Shares being purchased that have a fair market value, as determined by
the Committee, equal to the amount required to
 
 
-4-

--------------------------------------------------------------------------------

 
 
be withheld.  The fair market value of fractional shares of Stock remaining
after the withholding requirements are satisfied will be paid to you in cash.
 
7. Miscellaneous.
 
(a) You (or your legal representatives, the executor of your estate or your
heirs) shall not be deemed to be a shareholder of the Company with respect to
any of the Optioned Shares being purchased until such shares are paid for in
full, and the Company’s withholding tax liability is satisfied, to the
Committee’s satisfaction.
 
(b) The Option shall not be transferable by you; provided that, following your
death, the Option, to the extent exercisable in accordance with the terms of the
Plan and this Agreement, may be exercised by the executor of the your estate (or
by such person as the executor of the estate certifies as inheriting the Option
as a result of the operation of your last will and testament or as a result of
the laws of intestate succession).  In addition, by accepting this award, you
agree not to sell any shares delivered to you at a time when applicable laws
(including securities laws), Company or Affiliate policy or an agreement between
the Company and its underwriters or other terms and conditions of the Plan
prohibit a sale.
 
(c) It is fully understood that nothing contained in this Agreement or the Plan
shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate your employment at any time nor confer upon you any right
to continue in the employ of the Company or any Affiliate.
 
(d) As a condition of the granting of this Option, you agree, for yourself and
your legal representatives or guardians, the executor of your estate, and your
heirs, that the Plan and this Agreement shall be subject to discretionary
interpretation by the Committee and that any interpretation by the Committee of
the terms of the Plan and this Agreement shall be final, binding and
conclusive.  Neither you, your legal representatives, the executor of your
estate or you heirs shall challenge or dispute the Committee’s decisions.
 
(e) The existence of this Agreement or Option herein granted shall not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred,
or prior preference stock ahead of or affecting the common stock or the rights
thereof, or dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.
 
(f) The Committee may modify this Option at any time.  However, no modification,
extension or renewal shall (1) confer on you any right or benefit which you
would not be entitled to if a new option was granted under the Plan at such time
or (2) alter, impair or adversely affect this Option or the Agreement without
your written consent; provided that the Committee need not obtain your written
consent of the Optionee for a modification of the Option to the extent that the
Plan specifically permits the Committee action or to the extent that the
Committee deems such modification necessary to comply with any applicable law,
the listing
 
 
-5-

--------------------------------------------------------------------------------

 
 
requirements of any principal securities exchange or market on which the shares
underlying the Option are then traded, or to preserve favorable accounting or
tax treatment of the Option for the Company.
 
(g) No individual may exercise the Option and no shares will be issued under
this Agreement unless and until the Company has determined to its satisfaction
that such exercise and issuance comply with all relevant provisions of
applicable law, including the requirements of any stock exchange on which the
shares may then be traded.
 
(h) This Agreement may be executed in counterparts.
 
8. Governing Law.  This Agreement shall be governed by the internal laws of the
State of Illinois, without regard to the principle of conflict of laws, as to
all matters, including, but not limited to, matters of validity, construction,
effect, performance and remedies.  No legal action or proceeding may be brought
with respect to this Agreement more than one year after the later of (a) the
last date on which the act or omission giving rise to the legal action or
proceeding occurred; or (b) the date on which the individual bringing such legal
action or proceeding had knowledge (or reasonably should have had knowledge) of
such act or omission.  Any such action or proceeding must be commenced and
prosecuted in its entirety in the federal or state court having jurisdiction
over Brown County, Wisconsin or Cook County, Illinois, and each individual with
any interest hereunder agrees to submit to the personal jurisdiction thereof,
and agrees not to raise the objection that such courts are not a convenient
forum.  Such action or other legal proceeding shall be heard pursuant to a bench
trial and, the parties to such proceeding shall waive their rights to a trial by
jury.
 
9. Severability.  In the event any provision of the Agreement is held illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining provisions of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.
 
INTEGRYS ENERGY GROUP, INC.




By:                                                                     
Title:  Senior VP & Chief HR Officer



 
 
-6-

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENT FORM




I have read the terms of the Integrys Energy group, Inc. Nonqualified Stock
Option Agreement, dated February ____, 2011, and I hereby declare that I
understand and agree to be bound by the terms and conditions of the Agreement.
 


 


___________________________________
Optionee


Print name:                                                                     




PLEASE SIGN DETACH THIS ACKNOWLEDGEMENT FORM FROM THE OPTION AGREEMENT AND
RETURN IT TO THE GREEN BAY HUMAN RESOURCES DEPARTMENT.  YOUR OPTION WILL NOT
BECOME EFFECTIVE UNTIL THE COMPANY RECEIVES THIS SIGNED ACKNOWLEDGMENT FORM.







 
 
 

--------------------------------------------------------------------------------

 
